Name: 2002/577/EC: Commission Decision of 10 July 2002 on financial aid from the Community towards the eradication of classical swine fever in Germany in 1999 (notified under document number C(2002) 2552)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  economic policy;  Europe;  cooperation policy;  agricultural activity
 Date Published: 2002-07-12

 Avis juridique important|32002D05772002/577/EC: Commission Decision of 10 July 2002 on financial aid from the Community towards the eradication of classical swine fever in Germany in 1999 (notified under document number C(2002) 2552) Official Journal L 183 , 12/07/2002 P. 0060 - 0061Commission Decisionof 10 July 2002on financial aid from the Community towards the eradication of classical swine fever in Germany in 1999(notified under document number C(2002) 2552)(Only the German text is authentic)(2002/577/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Decision 572/2001/EC(2), and in particular Article 3(3) and (5) thereof,Whereas:(1) Outbreaks of classical swine fever occurred in Germany in 1999; the outbreak of this disease represents a serious danger to the Community pig population and, with a view to helping to eradicate the disease as soon as possible, the Community has the possibility to contribute financially to eligible expenditure borne by the Member State.(2) Once the presence of classical swine fever was officially confirmed, the German authorities affirmed that they had taken the necessary measures, including those listed in Article 3(2) of Decision 90/424/EEC.(3) On 26 July 2000, Germany submitted a request for reimbursement, registered on 2 August 2000, accompanied by supporting documents for all expenditure incurred on its territory in 1999.(4) Pursuant to Article 3(2) of Council Regulation (EC) No 1258/1999(3), veterinary and plant health measures taken in accordance with Community rules shall be financed under the Guarantee section of the European Agricultural Guidance and Guarantee Fund. The auditing of these measures comes under Articles 8 and 9 of the said Regulation.(5) The amount of the Community's financial aid must now be set.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Germany is to be granted financial aid not exceeding EUR 834000 under the Community's financial aid package for eligible expenditure on measures towards the eradication of classical swine fever outbreaks during 1999.Article 2This Community financial aid shall be paid to Germany upon the adoption of this Decision.Article 3This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 10 July 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 203, 28.7.2001, p. 16.(3) OJ L 160, 26.6.1999, p. 103.